Case 1:20-cv-01006-GHW Document 128-17 Filed 07/23/21 Page 1 of 2




                  EXHIBIT "Q"
Case 1:20-cv-01006-GHW Document 128-17 Filed 07/23/21 Page 2 of 2
   Case l:20-cv-01006-GHW                Document 75-6            Filed 11/11/20     Page 6 of 38


       T.    In submittals requiring manufacturer's literature, provide complete installation
             instructions for specified product and any associated miscellaneous material required to
             complete construction.


       U     The submission of any material, or article, as the equal of the materials or articles set
             forth in the specifications as a standard shall be accompanied by cost information,
             illustrations, drawings, descriptions, catalogs, records of tests, samples and any other
            information for both the specified item and the potential substitute item essential for
            judging, the quality and the materials, finish and durability of that specified as standard,
             as well as information indicating satisfactory use under similar operating conditions.

       V     Identify   each   submission by   the   Submission    Control Number    assigned   on    the
             Submission List.    The control number shall be clearly written on the upper right hand
            corner of each catalog cut, incorporated into the title block of all shop drawings,
            included on all transmittals, and on identifying labels affixed to all samples. Items not
            submitted in this format will be rejected without review.

   W.       In the event that all or any portion of a submission is rejected due to nonconformance
            with packaging and labeling requirements, or for any other reason, the Contractor shall
            tender a new submission conforming to contract requirements within (10) ten
            consecutive calendar days, calculated from the submission's rejection date. In no event
            shall the Contractor be permitted to tender submissions beyond the dates contained in
            the approved Submissions schedule without written approval of the CM.

   X        Disapproved submissions are to be returned to the Contractor directly.


   Y        No work shall be fabricated, manufactured, or installed from shop drawings stamped
            "Revise and Resubmit" or "Rejected", and such shop drawings shall be corrected and
            resubmitted by the Contractor until accepted by the Architect. At least one complete set
            of "No Exceptions Taken" and/or "Make Corrections Noted" shop drawings shall be
            kept at the site in the Contractors field office for reference at all times. "Revise and
            Resubmit" or "Rejected" shop drawings shall not be permitted at the site.


   Z.       Submittals marked "No Exceptions Taken": submittals which require no corrections by



   AA.      Submittals marked "Make Corrections Noted": submittals which require only a minor
            of amount of correcting will be marked "Make Corrections Noted". This mark shall
            mean that checking is complete and all corrections are obvious without ambiguity.
            Fabrication will be allowed on work marked "Make Corrections Noted" provided such
            action will expedite construction and noted corrections is adhered to. If fabrication is
            not made strictly in accordance with corrections noted, the item shall be rejected in the
            field, and the Contractor will be required to replace such work in accordance with
            corrected submittals and at their own expense.


   BR       submittals marked "Revise andResubmit' or TTejectecr: when submittals are contrary
            to contract requirements or too many corrections are required, they will be marked
            "Revise and Resubmit" or "Rejected". No work shall be fabricated under either of
            these marks. The Architect shall list the reasons for rejection on the submittals or in the
            transmittal letter accompanying their return.     The submittals must be corrected and
            resubmitted for approval within ten (10) business days.

1.07        SUBMISSION REQUIREMENTS, GENERAL


  A.        General:



City Tech Academic Building                                            SUBMITTAL PROCEDURES
Brooklyn, New York                                                                        01 33 00 -5
Contract No. NY-CUCF-0I-08                                                              June 12, 2012
